DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-7, 10-12, 14-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orita 9,346,660.
Orita discloses system for dispensing a liquid to a user as seen in Figure 1, which comprises a container (33) having a reference container volume having a wall with a bottom portion (35), a side portion adjacent to the bottom portion, a shoulder portion (32) adjacent to the side portion as seen in Figure 4, a liquid, in the container (col. 5, ll. 45-46), a dispenser (20), arranged to receive and hold the container, characterized in that the bottom portion of the container and the shoulder portion of the container have a male shape as seen in Figure 4, the dispenser comprises a receiving portion (25, 23) having a female shape arranged to mate with the shoulder portion, so that the coupling provided by the receiving portion is the same with the shoulder portion of the container so as to stably hold the container as seen in Figure 1; wherein the container comprises a neck (31), and wherein the receiving portion comprises a hollow portion forming a well to receive the neck, when the container is held in the dispensing position as seen in Figure 3; the side portion comprises a straight part as seen in Figure 4; the side portion is cylindrical as seen in Figure 4, a control unit (the actuator/lever – see Figure 1), a valve (col. 7, ll. 21-35); flow of gas via (60).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orita 9,346,660.
Orita has taught all the features of the claimed invention except that the bottom portion and the shoulder portion present a hemispherical shape. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Orita’s bottom and shoulder portion of the container to have a hemispherical shape, because applicant has not disclosed that having a hemispherical shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Orita’s shoulder/bottom portion, and applicant’s invention, to perform equally well with either the shape shown in Figure 4 of Orita or the claimed limitation recited in claim 2 because both shapes would perform the same function of enclosing a product. Therefore, it would have been prima facie obvious to modify Orita to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Orita.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orita 9,346,660 in view of Luebbers 2015/00967000.
Orita has taught all the features of the claimed invention except that the liquid is a beverage. Luebbers teach the use of a container (12) contains a liquid, where the liquid can be a beverage (col. 1, para. [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute Orita;s liquid with a beverage as taught by Lubbers, in order to provide a container capable of dispensing a beverage as desired by a user. 
8.	Claims 8-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orita 9,346,660.
Orita has taught all the features of the claimed invention except that the container has a ratio between container weight and container reference volume of from 5.27 g/L to 9.33 g/L, the container reference volume is of at least 3.0 L to 22.0 L. Orita shows in Figure 1, the container (33) has a ratio between container weight and container reference volume. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Orita’s container to have a ratio between container weight and container reference volume of from 5.27 g/L to 9.33 g/L, the container reference volume is of at least 3.0 L, the container reference volume is between 3.0 L to 22.0 L, because applicant has not disclosed that having the container with a ratio between the container weight and container reference volume of from 5.27 g/L to 9.33 g/L, the container reference volume is of at least 3.0 L, the container reference volume is between 3.0 L to 22.0 L, provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Orita’s container ratio and reference volume, and applicant’s invention, to perform equally well with either the ratio of the container and the reference volume of the container taught by Orita or the claimed limitations recited in claims 8-9 and 20 because both ratio and reference volume would perform the same function of holding a product. Therefore, it would have been prima facie obvious to modify Orita to obtain the invention as specified in claims 8-9, and 20 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Orita. 
Allowable Subject Matter
9.	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754